  Case 20-07025       Doc 13    Filed 07/02/20 Entered 07/02/20 17:15:10            Desc Main
                                  Document     Page 1 of 5




                    UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION
____________________________________
                                     :
In re:                               : Chapter 7
                                     :
JEFFREY BERNHARD WETTER,             : Case No. 19-71010
                                     :
                                     :
                  Debtor.            :
                                     :
STEVEN L. HIGGS, CHAPTER 7           :
TRUSTEE FOR THE BANKRUPTCY :
ESTATE OF JEFFREY BERNHARD           :
WETTER,                              :
                                     :
Plaintiff,                           :
                                     : Adversary Proceeding No. 20-07025
v.                                   :
                                     :
JEFFREY BERNHARD WETTER and :
                                     :
SCOTT SAYRE,                         :
                                     :
Defendants.                          :
                                     :

                RULE 26(F) REPORT OF PARTIES’ DISCOVERY PLAN

       The parties respectfully submit this Report of Parties’ Discovery Plan pursuant to Rule

26(f) of the Federal Rules of Civil Procedure (the “Federal Rules”) made applicable herein by

Rule 7026 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the

Court’s June 22, 2020 Order. The parties conducted a Rule 26(f) conference on June 29, 2020

and further consulted by email thereafter. The parties have consulted regarding the scope, nature,

and duration of the discovery period necessary to resolve this matter, and are in substantial

agreement as to the appropriate scope and timeline for discovery.


                                                1
    Case 20-07025         Doc 13      Filed 07/02/20 Entered 07/02/20 17:15:10                     Desc Main
                                        Document     Page 2 of 5




                                    PROPOSED DISCOVERY PLAN

A.      Rule 26(a) Disclosures: The parties report that no changes should be made in the timing,

form, or requirements for disclosures under Federal Rule 26(a) made applicable herein by

Bankruptcy Rule 7026. The parties exchanged initial disclosures on or before July 13, 2020.

B.      The Subjects On Which Discovery May Be Needed: The parties agree that the subjects of

discovery will relate to the claims and defenses asserted in this action, in accordance with the

Federal Rules and Bankruptcy Rules. In particular, the parties anticipate discovery will be

needed on at least the following subjects:

     1. Debtor Jeffrey R. Wetter’s (the “Debtor”) transfer of the JBW Units1 to the Debtor and
        Scott Sayre as tenants by the entirety, including whether that transfer was fraudulent
        under the Bankruptcy Code and Virginia law.
     2. The timing and explanation for the Debtor’s transfer of the JBW Units to the Debtor and
        Scott Sayre as tenants by the entirety
     3. Debtor’s financial condition at the times relevant to the Complaint.
     4. Any other issue raised by the Complaint, the Debtor’s Answer, or Sayre’s Answer to the
        Complaint.

The parties anticipate that all discovery shall be concluded by November 20, 2020, and that all

discovery requests shall be served with sufficient time that responses will be due on or before

that date. In addition, the parties anticipate the subject areas identified above may require expert

testimony. The parties have agreed that both of their initial expert disclosures under Federal Rule

26(a)(2)(B), which is made applicable herein by Bankruptcy Rule 7026, shall be due on or before




1
 Unless otherwise defined herein, the capitalized terms shall have the same meaning ascribed to them in the
Complaint, ECF No. 1.

                                                         2
  Case 20-07025        Doc 13     Filed 07/02/20 Entered 07/02/20 17:15:10               Desc Main
                                    Document     Page 3 of 5




October 1, 2020 and any rebuttal report filed by either party shall be due on or before November

2, 2020.

        All expert disclosures and documents required to be served but not filed shall be served

by fax or emailed in a .pdf file in addition to service by conventional means. All experts shall be

made available for deposition during the period following service of their disclosures, and prior

to the deadline for that period, or in the case of rebuttal disclosures, prior to the close of

discovery.

C.      Provisions of Electronic Discovery: The parties discussed preservation and discovery of

electronically stored information and agreed the electronically stored information including

metadata and deleted files shall be preserved and shall be produced electronically. To the extent

any electronic files produced in discovery are not readily accessible by standard commercially

available software, the parties shall cooperate in converting such files to useable form.

Documents kept in paper form may be produced electronically in .pdf format.

D.      Claim of Privilege or Protection: The Parties will adhere to the procedure set forth in

Federal Rule 26(b)(5)(A) (made applicable herein by Bankruptcy Rule 7026) with respect to

privileged information. The Parties further agree that, as provided by Federal Rule 26(b)(5)(B),

the inadvertent production of documents or information that is privileged or protected shall not

be deemed a waiver of any privilege or protection, provided that the producing party promptly

requests the return of the same upon discovering the inadvertent production. In the event that

either party inadvertently produces documents or materials subject to a claim of such privilege or

protection, the producing party will identify the inadvertent disclosure and if the receiving party




                                                   3
     Case 20-07025      Doc 13     Filed 07/02/20 Entered 07/02/20 17:15:10             Desc Main
                                     Document     Page 4 of 5




will promptly return the materials. Each party will also produce a log of all documents withheld

on the basis of attorney client privilege or other evidentiary privilege or doctrine.



E.       Limitations on Discovery: No modification to the allowed number of interrogatories is

necessary and the parties do not anticipate more than 10 depositions by plaintiff or defendant.

Discovery may be conducted on all matters within the scope of Federal Rule 26 and Bankruptcy

Rule 7026, and shall not be phased.

F.       Other Matters: The parties have discussed all other items required to be discussed by

Federal Rule 26(f) and Bankruptcy Rule 7026.

                                            OTHER ITEMS

A. Electronic Service. The parties agree that service of documents may be completed by e-mail

      to opposing counsel. To assure the sender that service has been completed, the recipient must

      confirm receipt of the document(s).

B. Preservation of Discoverable Materials: The parties have confirmed that they are taking all

      reasonable steps necessary to preserve all discoverable material.




                                                   4
  Case 20-07025       Doc 13   Filed 07/02/20 Entered 07/02/20 17:15:10             Desc Main
                                 Document     Page 5 of 5




Dated: July 2, 2020

Respectfully submitted,

Steven L. Higgs,                                   Debtor Jeffrey B. Wetter
Chapter 7 Trustee for the Bankruptcy Estate
of Jeffrey Bernhard Wetter

/s/Stephan W. Milo                                 /s/ Richard E.B. Foster (with permission via
Stephan W. Milo (VSB# 42156)                       email dated July 1, 2020)
Lucas I. Pangle (VSB# 90963)                       Richard E.B. Foster, Esquire
Wharton, Aldhizer & Weaver PLC                     Richard E.B. Foster, PLLC
125 S. Augusta Street, Suite 2000                  30 W. Franklin Road, Suite 302
Staunton, VA 24401                                 Roanoke, Virginia 24011
Telephone: 540-885-0199                            Telephone: 540-777-4838
Facsimile: 540-213-0390                            Facsimile: 540-777-5595
Email: smilo@wawlaw.com                            E-mail: rfoster@rebflaw.com
        lpangle@wawlaw.com                         Counsel for Debtor Jeffrey Bernhard Wetter
Steven L. Higgs, Chapter 7 Trustee for the
Bankruptcy Estate of Jeffrey Bernhard Wetter


20012536




                                               5
